UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

DAVID LEE WILLIAMS (#98840) CIVIL ACTION
VERSUS NO. 19-350-BAJ-EWD
DARREL VANNOY, ET AL.

RULING

Before the Court is a Motion to Refile Habeas Application! by David Lee
Williams (“Petitioner”), which appears to be Petitioner's attempt at filing a Motion
for Relief from Judgment pursuant to Federal Rule of Civil Procedure 60. The initial
Petition filed by Petitioner was deficient and the Court was unable to discern what
claims Petitioner sought to raise.2 Accordingly, the Court issued a letter of
deficiency.’ Thereafter, Petitioner sought to dismiss his Petition, which request was
granted.4 In addition to Petitioner’s Motion to Refile Habeas Application, Petitioner
has filed a new Petition for Writ of Habeas Corpus.5 It is clear from this Petition that
Petitioner does not, in fact, seek relief from judgment pursuant to Rule 60; rather,

Petitioner seeks to file a successive habeas application.

 

R. Doc. 11.

2R. Doc. 1.

3K. Doe. 3.

4 See R. Doc. 8.

5R. Doc. 16.
Petitioner has previously filed multiple other petitions for writ of habeas
corpus in the United States District Court for the Eastern District of Louisiana
regarding the same conviction that were deemed successive and that raised the same
claims as raised herein.® Title 28 of United States Code Sections 2244(b)(1) and (2)
authorize dismissal of “second and successive” habeas corpus petitions, and §
2244(b)(3) directs a petitioner filing a “second and successive” habeas to obtain
authorization from the appropriate Court of Appeals before filing the petition in
District Court. This Court notes that in both of the aforementioned cases filed in the
Kastern District of Louisiana, Petitioner sought permission from the United States
Court of Appeals for the Fifth Circuit to file a successive habeas petition. In the first
such case, filed in 2001, the Fifth Circuit denied that request. In the second case,
filed in 2007, the Fifth Circuit again denied Petitioner's request and advised
Petitioner that “the filing of frivolous, repetitive, or otherwise abusive filings will
invite the imposition of sanctions, including dismissal, monetary sanctions, and/or
restrictions on his ability to file pleadings in this court and any court subject to this
court’s jurisdiction,”?

The instant Petition is another attempt to collaterally attack Petitioner’s state
court conviction, and Petitioner’s claims are clearly successive, as previously noted

by the Kastern District of Louisiana and the Fifth Circuit. As Petitioner has not yet

 

6 See David Lee Williams v, N. Burl Cain, Civil Action No. 07-9724 (H.D. La.) and David Lee Williams
v. N. Burl Cain, Civil Action No. 01-2048 (F.D, La.). Petitioner’s original writ of habeas corpus was
filed in 1989 and dismissed with prejudice. See David Lee Williams v. Warden, LA St Pent Hilton
Butler, Civil Action No. 89-521 (E.D. La.).

7 See David Lee Williams uv, N. Burl Cain, Civil Action No. 07-9724, R. Doc. 6, (E.D. La.).
received permission from the Court of Appeals to file this successive petition in the
District Court as required by statute, and as the Fifth Circuit has previously found
that Petitioner is not entitled to file a successive petition, this Court lacks jurisdiction
to consider his claims. Additionally, Petitioner is reminded of the warning the Fifth
Circuit previously issued, as stated above. Accordingly,

IT IS ORDERED that the Petition® be deemed successive, and that it be
DISMISSED for lack of jurisdiction because Petitioner did not obtain permission
from the United States Court of Appeals for the Fifth Circuit prior to filing.

IT IS FURTHER ORDERED that Petitioner’s pending Motions? be DENIED

AS MOOT.

mh
Baton Rouge, Louisiana, this l (aay of October, 2019.

revi

JUDGE BRIAN A~JACKSON
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 

8 R. Doc. 16.

9R. Docs. 11, 12, 18, and 15.
